Citation Nr: 0936087	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  05-24 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include posttraumatic stress disorder (PTSD) 
and depression.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1970 to 
February 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  In June 
2004, the RO denied service connection for depression finding 
that the Veteran had not submitted new and material evidence 
to reopen the claim.  The RO denied the service connection 
claim for PTSD and also confirmed the denial of service 
connection for depression in June 2006.  In December 2007, 
the Veteran testified before the undersigned Veterans Law 
Judge at a Board hearing at the RO.  A transcript of the 
hearing is of record.

The Board found that the Veteran had submitted new and 
material evidence to reopen the service connection claim for 
depression and recharacterized the issue as reflected on the 
cover in January 2008.  The recharacterized claim of service 
connection for a psychiatric disability to include PTSD and 
depression was remanded for additional development.  

Service connection claims for bilateral knee disabilities 
were also remanded by the Board in January 2008.  After 
conducting the development directed in the remand, the RO 
granted service connection for the bilateral knee 
disabilities in May 2009.  Therefore, there is no longer any 
issue or controversy for the Board to address with respect to 
these claims.

The Veteran was previously represented by the American 
Legion.  In February 2008, he appointed private attorney, 
Robert V. Chisolm, as his representative.  In June 2009, Mr. 
Chisolm sent VA a letter that he was no longer representing 
the Veteran.  The Veteran presently has no representative of 
record.


FINDING OF FACT

The record shows the Veteran was exposed to combat stressors 
during his service in Vietnam and has a long-standing history 
of psychiatric treatment since eight years after service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability are met. 38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 
3.303, 3.304, 4.125(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a mental health 
condition, described as PTSD or depression.  He contends that 
his psychiatric condition started during his service in 
Vietnam.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA's General Counsel 
held that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence (1) that the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOGCPREC 3-2003; see generally Cotant v. 
Principi, 17 Vet. App. 116, 124 (2003) (the Court raised the 
question of the proper interpretation of sections 1111 and 
1153 and the validity of the pertinent part of 38 C.F.R. 
§ 3.304(b) under that interpretation).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  
In such cases, the record must contain service records or 
other statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record. A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event. 
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Personnel records show that the Veteran served in the 
Republic of Vietnam from April 1, 1971 to February 17, 1972 
and that his military occupational specialty (MOS) was a 
cook.  His unit was the 794th LM Co.  His DD-Form 214 also 
notes that he was attached to the HHC 88th S&S BN USARV.  He 
did not receive any service medals that are indicative of 
combat.  Thus, independent verification of his claimed 
stressors is necessary.  

The Veteran has indicated that although his MOS was cook, he 
actually was a truck driver in Vietnam.  On his stressor 
statement, he indicated that his unit was located in An Khe 
and as a member of the Mess Team, he hauled rations to 
battalions located in Qui Nhon and Phu Tai.  He stated that 
as the convoy came down the mountain they were always 
receiving enemy fire from small arms and mortars and that 
these incidents were a normal part of his day.  He indicated 
that the location of the stressor incidents took place in 
Fire Base Buffalo on the main supply route between An Khe, 
Qui Nhon, and Phu Tai.  

Attempts were made to verify the Veteran's reported 
stressors.  The U. S. Army & Joint Services Records Research 
Center (JSRRC) responded that they were unable to document 
attacks at the Fire Support Base Buffalo on April 12, 1971, 
June 2, 1971, or in November 1971, as described by the 
Veteran.  However, they were able to document attacks at Qui 
Nhon and Phu Tai during the time period the Veteran's unit 
was attached to the 88th Supply and Service Battalion in 
1971.  They researched the Operational Report - Lessons 
Learned (OR-LL) submitted by Headquarters, 88th Supply and 
Service Battalion (HQ, 88th S&S Bn) for the period May 1, 
1971 to October 31, 1971.  The OR-LL documented that the 
794th Light Maintenance Company (794th LM Co) was attached to 
the 88th S&S Bn.  The OR-LL also documented that the 88th S&S 
Bn had elements assigned in the Qui Nhon and Phu Tai area.  
The OR-LL was negative for attacks against the unit.  

They reviewed the OR-LL submitted by Headquarters, US Army 
Support Command, Qui Nhon for the period covering November 1, 
1970 to April 30, 1971.  The OR-LL documented that on April 
26, 1971, the Qui Nhon Support command received fourteen 82mm 
mortar rounds, resulting in four US wounded in action and 
several buildings slightly damaged.  On June 23, 1971, an 
Army Republic of Vietnam ammunition supply point at Qui Nhon 
was hit by 82mm mortar fire, which destroyed 413 tons of 
mixed ammunition and mines.  On June 30, 1971, enemy mortars 
hit the Qui Nhon ammunition dump, the largest in the central 
region of South Vietnam.  

Last, they researched the Spot Report submitted by 
Headquarters, 18th Military Police Brigade for June 15, 1971 
and July 1, 1971.  The reports documented that on June 15, 
1971, Towers 3 and 4, located at Phu Tai received fire from 
an unknown location which consisted of seven to eight rounds 
directed towards Tower 3 and an unknown amount directed at 
Tower 4.  There was no return fire and negative casualties or 
damage.  On July 1, 1971, Phu Tai received an M-79 round 
approximately 65 yards from Tower 5 (inside compound) 
resulting in negative casualties or damage.

Even though the Veteran does not have combat medals to show 
he was in combat during his service in Vietnam, the JSRRC has 
confirmed that there were attacks documented at Qui Nhon and 
Phu Tai during the time period the Veteran's unit was 
attached to the 88th Supply and Service Battalion in 1971.  
This is consistent with his reports that his convoy 
frequently came under enemy fire from small arms and mortars 
in Qui Nhon and Phu Tai.  While the Veteran's actual presence 
has not been shown and no attacks were documented against the 
Veteran's individual unit, his personal exposure to the 
events may be implied by the evidence of record since 
independent verification of his reported stressor events has 
been submitted.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).
  
After service, a private hospital record dated in July 1980 
shows the Veteran was seen in the emergency room for 
depressive and suicidal feelings.  He was given a diagnosis 
of alcohol dependence and dysthymic disorder and discharged 
from the hospital approximately two weeks later in August 
1980.  A November 2000 private treatment record notes that 
the Veteran had past psychiatric hospitalizations in 1979 for 
two months and in 1980 for one month with a diagnosis of 
nervous tension.  VA and private medical records dated from 
1987 to 2009 show continued treatment for alcohol abuse and 
diagnoses of chronic anxiety with depression.  

As the record shows the Veteran was exposed to combat 
stressors during his service in Vietnam and has a history of 
psychiatric illness since approximately eight years after 
service, the determinative issue is whether there is any 
relationship between these.

A September 2008 VA examination report shows the examiner 
reviewed the claims file and evaluated the Veteran.  The 
examiner did not comment on the above-mentioned stressors 
that were corroborated by the JSRRC, as they had not yet been 
added to the record.  The examiner found that the Veteran had 
a pre-existing problem with depression around the age of 15 
when he witnessed his brother dying from a gunshot wound.  He 
tried to deal with it by using alcohol.  He also said that 
while in the service he lost a friend from a gunshot wound 
and this reminded him of his brother.  Consumption of alcohol 
increased further after leaving the service; he also was 
abusing caffeine tablets.  Over the years while under the 
influence of these substances, he had experienced mood 
destabilization, anxiety, and agitation.  His history, signs, 
and symptoms presented appeared to be consistent with the 
diagnosis of major depression recurrent reactive to a number 
of situational stressors and aggravated by past substance 
abuse.  The examiner found that the major depression was not 
caused by or a result of his combat experiences in Vietnam.  

Another VA examination was provided in June 2009.  The 
examiner indicated a review of the claims file, although 
again, the examiner did not refer to the confirmed stressors 
submitted by the JSRRC.  The Veteran indicated that his 
stressors came from combat experience and that he witnessed 
an individual die but could not remember his name.  He had 
feelings of intense fear but not feelings of helplessness or 
horror.  The examiner determined that the Veteran's combat 
descriptions were rather vague.  The Axis I diagnosis was 
depressive disorder and history of alcohol abuse.  The 
examiner found that he did not meet the DMS-IV criteria for a 
diagnosis of PTSD, based on the results of the interview and 
review of treatment history that never hinted at identifying 
a PTSD pattern.

Since the September 2008 VA examiner indicated that the 
Veteran had a pre-existing condition of depression prior to 
service, the issue of aggravation has been raised.  The 
Veteran's service treatment records show that at entrance 
into service, clinical psychiatric evaluation was normal.  
Therefore, the Veteran is presumed sound at entry in service.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The September 
2008 examiner has provided a medical opinion, however, that 
the Veteran had a diagnosis of depression prior to his 
service from witnessing his brother's death.  Given that this 
diagnosis comes from a VA psychiatrist, this opinion provides 
clear and unmistakable evidence that the Veteran had a pre-
existing depression disability prior to his entry into 
service.  Thus, the next inquiry is whether there is clear 
and unmistakable evidence that the pre-existing depression 
was not aggravated by the Veteran's service.  See VAOGCPREC 
3-2003.

The September 2008 examiner found that the Veteran's 
diagnosis of recurrent major depression was reactive to a 
number of situational stressors.  As discussed above, there 
are a number of combat stressors that the Veteran was exposed 
to in Vietnam.  The September 2008 examiner did not discuss 
how the Veteran's pre-existing depression was not aggravated 
by the numerous combat incidents the Veteran was exposed to 
in Vietnam.  The June 2009 VA examiner also did not address 
any possible relationship between his depressive disorder 
diagnosis and the stressor events in service.

The record does not show clear and unmistakable evidence that 
the Veteran's pre-existing depression was not aggravated by 
service.  

The above medical opinions are inadequate, as neither 
examiner addressed the combat stressors the Veteran was 
exposed to in service or adequately addressed why his present 
psychiatric problems were not related to those combat 
stressors.  The medical evidence shows that the Veteran was 
exposed to combat events in service and has had treatment for 
psychiatric problems since 1980, with a hospitalization 
reported as early as 1979 for two months.  While his alcohol 
abuse is also involved with the Veteran's treatment, all 
doubt is resolved in the Veteran's favor that his ongoing 
post-service psychiatric problems are related to his 
stressors in Vietnam.  See 38 C.F.R. § 3.102.

For these reasons, service connection for a psychiatric 
disability is warranted.  

The Veteran's service connection claim for a psychiatric 
disability to include PTSD and depression has been considered 
with respect to VA's duty to notify and assist.  Given the 
favorable outcome noted above, no conceivable prejudice to 
the Veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to service connection for a psychiatric 
disability to include PTSD and depression is granted, subject 
to the rules and payment of monetary benefits.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


